ADVISORY ACTION
The request for reconsideration has been considered but does NOT place the application in condition for allowance because:
The Applicant argues that the Han arrangement teaches connecting its tabs 111 using form-locking connections, in which a first frame part 131 and a middle cover 130 are placed over the battery housing such that the first and second cell tabs 111a, 11b can be overlapped on support parts 132 (Fig. 5, [0051]-[0052]). The tabs are mechanically fixed in an overlapping arrangement by placing bus bars 151 over the tabs and securing them with fasteners 143 through holes 111c, 111d in the bent-over tabs (Figs. 6a-6c, [0056]-[0058]). The first frame part 131, middle cover 130 and bus bars 141, 142 in turn serve as the foundation for sensing circuit board 150 and an isolation plate 160, with fasteners 155 being threaded into the supports 132 of the first frame part 131 (Figs. 7a-7c, 8a-8c, [0063]-[0064], [0066]).
Thus, the Applicant argues that one of ordinary skill in the art, even if aware of Shim’s welding teaching, would not have found it obvious to modify Han’s form-locking tab arrangements to incorporate welding of its cell tabs to one another, for at least the following reasons.
The layer-upon-layer, bolted-together necessitates the continued inclusion of holes in the tabs so that the bus bar fasteners 143 may be secured to the supports 136 shown in Fig. 6c (i.e. over the tabs; if the tabs were not over the supports 132, they would be too far apart to be welded to one another). In the absence of a reason to substantially re-design the entire Han battery pack to provide some what to eliminate the bus bar securing fasteners, the needs for the fasteners to secure the bus bars in contact with the cell tabs means that the bus bar-fastening holes cannot be eliminated in favor of welding. 
Thus, where fasteners are still needed to secure the bus bars, there is no credible reason to believe one of ordinary skill in the art would have had any reason to add another, completely redundant, tab connecting approach such as welding.
The Examiner respectfully disagrees and notes that Shin was relied on to teach welding as a method for electrically connecting the tab parts of Han and therefore such is in addition to the structure set forth by Han, in contrast to modification and consequently re-design of the battery pack of Han to eliminate the bus bar securing fasteners.
In other words, one of ordinary skill in the art could electrically connect the tab parts of Han to each other by welding connections, as taught by Shin, while including holes in the tabs of Han so that the bus bar fasteners 143 may be secured to the supports 136 shown in Fig. 6c of Han. 
The Examiner further notes that adding another tab connecting approach, such as welding, would ensure a strong and secure electrical connection between the tabs, which is required in order to form a functioning battery pack. Therefore, while adding another tab connecting approach may appear to be redundant, such provides an extra measure in order to ensure the functioning battery pack and therefore there is credible reasoning for doing so.
The Applicant further argues that one of ordinary skill in the art also would not have found it obvious to introduce welding into the Han arrangements as doing so would only add to the cost of manufacture (e.g. additional process steps, additional costly welding equipment) without obtaining any commensurate benefit. Specifically, if welding of the tabs together was introduced in Han’s battery pack, doing so would only undesirably increase costs and manufacturing steps, where an additional step of welding the folding-over of the tabs on top of the support parts 132 after the step of installing middle plate 130 and before installing the bus bars 141, 142 would be required. And even then, such a modification would not provide the present invention’s approach to manufacture with only one single form-locking connection, as Han’s bus bars would still need to be secure (i.e. the electrical connection of the tabs 111a, 111b, and the bus bars 141, 142 on the support parts 132 in Han cannot be replicated in a single step if welding were to be introduced).
The Examiner respectfully disagrees and notes that, as stated above, adding another tab connecting approach to the battery pack of Han, such as welding, would ensure a strong and secure electrical connection between the tabs, which is required in order to form a functioning battery pack and therefore a commensurate benefit exists.
The Examiner further notes that the Applicant’s argument stating that such would not provide the present invention’s approach to manufacture with only one single form-locking connection is not commensurate with the scope of the claims because the claims do not require the battery pack to specifically comprise only one single form-locking connection.
Lastly, the Applicant argues that while welding is generally known, such is not supported by a credible explanation as to how such a modification to Han could be done in a manner that would have given one of ordinary skill in the art reason to act in that direction. 
The Examiner respectfully disagrees and notes that, as stated above, adding another tab connecting approach, such as welding, would ensure a strong and secure electrical connection between the tabs, which is required in order to form a functioning battery pack. Therefore, while adding another tab connecting approach may appear to be redundant, such provides an extra measure in order to ensure the functioning battery pack.
In other words, Han does not teach away from additionally utilizing welding to electrically connect the tabs and therefore one of ordinary skill in the art would have reason to act in that direction, absent any evidence provided by the Applicant that such could not successfully be done in the battery pack of Han.
Thus, the arguments are not found to be persuasive. 
/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        September 12, 2022

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
September 14, 2022